DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on October 31, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 20, 22-28 and 30-51 are pending and under consideration in this action. Claims 1-19, 21, and 29 are cancelled. Claim 41-51 are newly added.

Double Patenting
Applicant is advised that should claim 43 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, claim 43 recites in the preamble that the composition is a lipstick composition, which the instant Specification appears to define as a solid (presumably at room temperature as no temperature is indicated) (P.G. Pub. para.0021). Thus, claim 47, which recites that the lipstick composition is a solid at 20oC (room temperature) is a substantial duplicate of claim 43 as it recites a limitation that is implicitly encompassed by claim 43.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 43, 46, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasada et al. (Sasada) (WO 2011/065101 A1; of record; citations from English-language equivalent US 2012/0237467 A1).
Applicant claims a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component;
a non-volatile hydrocarbonated polar oil component;
a non-volatile phenylated silicone oil component consisting essentially of diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler
wherein the lipstick composition is substantially anhydrous, and
wherein the lipstick composition is solid at 20oC.

Applicant claims a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component;
a non-volatile hydrocarbonated polar oil component;
a non-volatile phenylated silicone oil component comprising diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler
wherein the weight ratio of the non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil ranges from 0.1:1 to 10:1.

Claim Interpretation: Claim 41 claims that depend from claim 41 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.

Sasada discloses a lip cosmetic having secondary adhesion resistance from immediately after the application, gloss durability, and good stability, can be obtained by blending the specific amounts of (a) hydrogenated polyisobutene, (b) one or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC, (c) a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) at 90oC, and (d) a wax (para.0033). An objective of Sasada’s invention is to provide a lip cosmetic that has excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability (para.0019). The lip cosmetic can be applied to lipsticks. In particular, a solid lipstick is preferable (para.0083).
Sasada discloses that they have found that a lips cosmetic having a secondary adhesion resistance effect, without losing a gloss, from immediately after application can be obtained by using a specific oil component and by blending a specific lipophilic surfactant and wax (para.0020). The lip cosmetic comprises the following components (a) to (d):
(a) 10-30 mass % of hydrogenated polyisobutene;
(b) 30-70 mass % of one kind or a mixture of two or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC;
(c) 0.5-8 mass % of a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) and 90oC; and
(d) 5 to 12 mass% of a wax (para.0021, 0043).

Sasada discloses that (a) hydrogenated polyisobutene is the oil component which adheres on the lip and is insoluble in component (b) which is continuous phase oil component. It is necessary that the blending quantity of (a) hydrogenated polyisobutene is 10-30 mass % relative to the total amount of the cosmetic (non-volatile hydrocarbonated apolar oil component). If the blending quantity is too large, the secondary adhesion resistance effect isn’t attained because it is difficult for the cosmetic to separate upon application. If it is too small, the secondary adhesion resistance effect isn’t attained because the cosmetic isn’t separated upon application (para.0040). Hydrogenated polyisobutene and the continuous phase oil component are poorly miscible. Therefore, even when other nonvolatile oil components are mixed, a phase separation state can be maintained in the used temperature range so far as the quantity is within a certain range. Accordingly, nonvolatile oil components compatible with hydrogenated polyisobutene can be blended in the range that a phase separation state can be maintained and in the range that the secondary adhesion resistance effect is not impaired. Oil components generally used in lip cosmetic can be used as such oil components. Among the examples of such oils include diisostearyl malate (non-volatile hydrocarbonated polar oil component) (para.0038-0040).
Sasada discloses that (b) methyl phenyl silicone used in their invention separates when mixed with (a) hydrogenated polyisobutene at 25oC (non-volatile phenylated silicone oil component). When the lip cosmetic, wherein such component (b) is used, is applied on the lip, component (a) and component (b) instantaneously separate upon the contact of the lip cosmetic and the lip. As a result, component (a) adheres on the lip, and component (b) separates into the surface layer; thus, the secondary adhesion resistance effect is attained. When such a lip cosmetic sticks to a material, only transparent component (b) sticks to the material. In addition, because a large amount of component (b) is present, component (b) again separates into the surface layer after the contact of the material and the lip. Therefore, the lip cosmetic can attain the secondary adhesion resistance effect for a long time (para.0042). 
It is preferred that the component (b) contains diphenylsiloxy phenyl trimethicone (para.0027). By blending diphenylsiloxy phenyl trimethicone, the gloss upon application is more improved. As the diphenylsiloxy phenyl trimethicone, it is especially preferable that it having 10 to 25 mm2/s (25oC) of viscosity is used (para.0048).
In the lip cosmetic, in addition to the above-described components, the components normally used in lip cosmetics (e.g., oil other than the above-described oils, powder, polymer compound, moisturizer, perfume, antioxidant agent, preservative, and beauty component (can be blended so far as the effect of the present invention is not under mined (para.0075). Sasada exemplifies the inclusion of dimethicone-treated titanated mica (filler) (Table 9). 
With regards to the limitation wherein the lipstick composition is substantially anhydrous, Sasada discloses that in the case that diphenylsiloxy phenyl trimethicone is blended as (b) methyl phenyl silicone, it is preferable that water is not blended in (para.0080), thus reading on the composition being substantially anhydrous.  
With regards to ratio of the non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil, as discussed above, Sasada’s non-volatile hydrocarbonated apolar oil component (Sasada’s component (a)) is present in an amount ranging from 10-30 mass % and Sasada’s non-volatile phenylated silicone oil component (Sasada’s component (b)) is present in an amount ranging from 30-70 mass%. In the case that Sasada’s component (a) is present in an amount of 30 wt.%, and Sasada’s component (b) is present in an amount of 60 wt.%, the weight ratio of the non-volatile hydrocarbonated apolar oil to the non-volatile phenylated silicone oil is 0.5:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 41, 43, 44, and 46-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; of record) and Sasada et al. (Sasada) (WO 2011/065101 A1; of record; citations from English-language equivalent US 2012/0237467 A1).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component comprising polybutene, hydrogenated polydecene, and hydrogenated polyisobutene;
a non-volatile hydrocarbonated polar oil component comprising diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate;
a non-volatile phenylated silicone oil component consisting essentially of diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler
wherein the lipstick composition is substantially anhydrous, and
wherein the lipstick composition is solid at 20oC.

Claim Interpretation: Claims 41 and 51 and the claims that depend from claim 41 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.

With regards to Claims 41, 43, 44, 46-51, Gans Russ discloses cosmetic compositions, such as a lipstick (Gans Russ claims 1, 8, 10, 15; para.0255, 0260, 0263). Gans Russ exemplifies a lipstick comprising polybutene (non-volatile hydrocarbonated apolar oil), ethylhexyl palmitate (non-volatile hydrocarbonated polar oil), microcrystalline wax, octyldodecyl neopentanoate, and mica (reading on filler) (para.0263). Typically, lipsticks contain from about 0.01-99% oil, 0.1-50% structuring agent, and from about 0.1-50% of particulates which may be pigments, powders, or mixtures thereof. The lipsticks may contain one or more of the ingredients mentioned in Section III (i.e. oils, surfactants, sunscreens, humectants, structuring agents, particulate materials, film forming polymers, and preservatives) (para.0260). 
The composition may include diester oils such as diisostearyl malate (para.0056). Gans Russ exemplifies a lip product comprising diisostearyl malate (para.0263).
Gans Russ discloses that their compositions may be anhydrous (para.0255; Gans Russ claim 15). Gans Russ also exemplifies a lipstick composition that does not include water, thus reading on an anhydrous lipstick composition (para.0263). Further, as the composition is a lipstick, the composition is a solid at room temperature (around 20oC).

Gans Russ does not appear to explicitly disclose the inclusion of diphenylsiloxy phenyl trimethicone. Sasada is relied upon for this disclosure. The teachings of Sasada are set forth herein below.

Sasada discloses a lip cosmetic having secondary adhesion resistance from immediately after the application, gloss durability, and good stability, can be obtained by blending the specific amounts of (a) hydrogenated polyisobutene, (b) one or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC, (c) a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) at 90oC, and (d) a wax (para.0033). An objective of Sasada’s invention is to provide a lip cosmetic that has excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability (para.0019). The lip cosmetic can be applied to lipsticks. In particular, a solid lipstick is preferable (para.0083).
Sasada discloses that they have found that a lips cosmetic having a secondary adhesion resistance effect, without losing a gloss, from immediately after application can be obtained by using a specific oil component and by blending a specific lipophilic surfactant and wax (para.0020). The lip cosmetic comprises the following components (a) to (d):
(a) 10-30 mass % of hydrogenated polyisobutene;
(b) 30-70 mass % of one kind or a mixture of two or more kinds of methyl phenyl silicones that separate when mixed with (a) at 25oC;
(c) 0.5-8 mass % of a lipophilic surfactant that does not separate both when mixed with component (a) and when mixed with component (b) and 90oC; and
(d) 5 to 12 mass% of a wax (para.0021, 0043).

Sasada discloses that (a) hydrogenated polyisobutene is the oil component which adheres on the lip and is insoluble in component (b) which is continuous phase oil component. It is necessary that the blending quantity of (a) hydrogenated polyisobutene is 10-30 mass % relative to the total amount of the cosmetic. If the blending quantity is too large, the secondary adhesion resistance effect isn’t attained because it is difficult for the cosmetic to separate upon application. If it is too small, the secondary adhesion resistance effect isn’t attained because the cosmetic isn’t separated upon application (para.0040). Hydrogenated polyisobutene and the continuous phase oil component are poorly miscible. Therefore, event when other nonvolatile oil components are mixed, a phase separation state can be maintained in the used temperature range so far as the quantity is within a certain range. Accordingly, nonvolatile oil components compatible with hydrogenated polyisobutene can be blended in the range that a phase separation state can be maintained and in the range that the secondary adhesion resistance effect is not impaired. Oil components generally used in lip cosmetic can be used as such oil components. Among the examples of such oils include diisostearyl malate (para.0038-0040).
Sasada discloses that (b) methyl phenyl silicone used in their invention separates when mixed with (a) hydrogenated polyisobutene at 25oC. When the lip cosmetic, wherein such component (b) is used, is applied on the lip, component (a) and component (b) instantaneously separate upon the contact of the lip cosmetic and the lip. As a result, component (a) adheres on the lip, and component (b) separates into the surface layer; thus, the secondary adhesion resistance effect is attained. When such a lip cosmetic sticks to a material, only transparent component (b) sticks to the material. In addition, because a large amount of component (b) is present, component (b) again separates into the surface layer after the contact of the material and the lip. Therefore, the lip cosmetic can attain the secondary adhesion resistance effect for a long time (para.0042). 
It is preferred that the component (b) contains diphenylsiloxy phenyl trimethicone (para.0027). By blending diphenylsiloxy phenyl trimethicone, the gloss upon application is more improved. As the diphenylsiloxy phenyl trimethicone, it is especially preferable that it having 10 to 25 mm2/s (25oC) of viscosity is used (para.0048).
In the lip cosmetic, in addition to the above-described components, the components normally used in lip cosmetics (e.g., oil other than the above-described oils, powder, polymer compound, moisturizer, perfume, antioxidant agent, preservative, and beauty component (can be blended so far as the effect of the present invention is not under mined (para.0075).

With regards to the non-volatile phenylated silicone oil component of Claim 41 and 43, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition (par.0042). Among the suitable oils include nonvolatile silicones, which preferably have a viscosity ranging from 20-100,000 centistokes (mm2/s) at 25oC. Such silicones have the following general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wherein R and R’ are each independently C1-30 alkyl, phenyl or aryl, trialkylsiloxy, and x and y are each independently 0-1,000,000; with the proviso that there is at least one of either x or y, and A is siloxy endcap unit (para.0070). In light of Sasada’s disclosure that their blend of hydrogenated polyisobutene, diphenylsiloxy phenyl trimethicone, lipophilic surfactant, and wax results in a lipstick having excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Gans Russ with the teachings of Sasada and select the specific mixture of components disclosed in Sasada (i.e. hydrogenated polyisobutene, diphenylsiloxy phenyl trimethicone, lipophilic surfactant, and wax) for Gans Russ’s lipstick composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of providing a lipstick having excellent secondary adhesion resistance effect immediately after the application and is excellent in gloss durability after application and stability. Additionally, one of ordinary skill in the art would have been motivated to select diphenylsiloxy phenyl trimethicone for inclusion into Gans Russ’s lipstick composition as Sasada discloses that by blending diphenylsiloxy phenyl trimethicone, the gloss upon application is more improved. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as all of the required components of Sasada are disclosed as ingredients suitable for use in Gans Russ’s lipstick composition.
	Further, with regards to ratio of the non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil of Claims 43 and 50, in the case that the polymeric alpha olefin component of the composition of the combined teachings of Gans Russ and Sasada is present in an amount of 30 wt.%, and diphenylsiloxy phenyl trimethicone is present in an amount of 60 wt.%, the weight ratio of the non-volatile hydrocarbonated apolar oil to the non-volatile phenylated silicone oil is 0.5:1.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 42 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; of record) and Sasada et al. (Sasada) (WO 2011/065101 A1; of record; citations from English-language equivalent US 2012/0237467 A1) as applied to claims 41, 43, 44, and 46-51 set forth above, further in view of Zhao (US 2009/0247648 A1; of record) and Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the lipstick composition further comprises:
polybutene, hydrogenated polydecene, hydrogenated polyisobutene, diisostearyl malate, octyldodecyl neopentanoate, ethylhexyl palmitate, ozocerite, polyethylene, bis-diglyceryl polyacyladipate-2, silica silylate, silica dimethyl silylate, and
at least one additional component chosen from coloring agents, preserving agents, fragrances, or combinations thereof.


The teachings of Gans Russ and Sasada, and the motivation for their combination as they apply to Claims 41, 43, 44, and 46-51 are set forth above and incorporated herein. Additional relevant teachings of Gans Russ are set forth herein.
Gans Russ further discloses that the composition may comprise preservatives (para.0254). Gans Russ also exemplifies a lipstick composition comprising preservatives (e.g., methyl paraben and propyl paraben) and coloring agents (e.g., Red 6 Lake, Yellow 6 lake, iron oxides) (para.0263).
Gans Russ discloses the composition may comprise one or more structuring agents. Among the suitable structuring agents include silicas and silicates, such as silica silylate (para.0150, 0156). 
Gans Russ discloses the compositions may comprise one or more structure agents, such as natural or synthetic waxes. Among the suitable waxes include polyethylene, microcrystalline wax, and ozokerite (all apolar waxes) (para.0150, 0160). Gans Russ exemplifies the use of microcrystalline wax in their example lipstick composition (para.0263). 

The combined teachings of Gans Russ and Sasada do not appear to explicitly disclose the inclusion of bis-diglyceryl polyacyladipate-2 and silica dimethyl silylate. Zhao and Tabakman are relied upon for these disclosures. Their teachings are set forth herein below.

Tabakman discloses a cosmetic composition suitable for forming stick-shaped cosmetic products, such as lipsticks (para.0001). The cosmetic composition may comprise one or more polymeric gels for providing cushioning and moisturizing effects and improving spreadability of the cosmetic composition. Among the suitable polymeric gels include bis-diglyceryl polyacyladipate-2. The total amount of polymeric gels is such compositions may range from about 2-40 wt.%, depending on the specific product requirements. In a preferred embodiment, the cosmetic composition contains from about 5-10 wt.% of bis-diglyceryl polyacyladipate-2 (para.0036).
Zhao discloses a composition that can provide sebum absorption from the skin while avoiding the unsightly caking or streaking that has been seen in previous sebum absorption compositions (para.0007). The composition includes sebum absorption ingredients having the capability of absorbing or removing sebum from the surface of the skin. Examples of such ingredients include silica containing compounds such as silica silylate and silica dimethyl silylate (para.0029-0031). 
The cosmetic compositions can be applied to preserve the integrity of the cosmetic compositions, increase the wearability of the cosmetic compositions, or to prevent sebum from coming into contact with the cosmetic compositions. Among the suitable cosmetic compositions include lipsticks (para.0040).

With regards to the inclusion of bis-diglyceryl polyacyladipate-2 (pasty fatty substance), in light of Tabakman’s disclosure that the inclusion of bis-diglyceryl polyacyladipate-2 in an amount of 5-10 wt.% provides cushioning and moisturizing effects and improves spreadability of the composition, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ and Sasada with the teachings of Tabakman and further incorporate bis-diglyceryl polyacyladipate-2 in an amount ranging from 5-10 wt.% of the lipstick composition of the combined teachings of Gans Russ and Sasada discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a cushioning and moisturizing effect and improving spreadability of the lipstick composition of the combined teachings of cited prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings Gans Russ and Sasada are directed to a lipstick composition, and Tabakman discloses that bis-diglyceryl polyacyladipate-2 is an ingredient known to be used in lipstick compositions.
Further, with regards to the inclusion of silica dimethyl silylate, as discussed above Gans Russ disclose that the composition may comprise silicas and silicates, such as silica silylate. In light of Zhao’s disclosure that a mixture of silica silylate and silica dimethyl silylate may be used as sebum absorption component in cosmetic composition such as lipsticks, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ, Sasada, and Tabakman with the teachings of Zhao and include a combination of silica silylate and silica dimethyl silylate into the lipstick composition of the combined teachings of the cited prior art references. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preserving the integrity of the cosmetic composition, increasing the wearability of the cosmetic composition. and/or to prevent sebum from coming into contact with the composition, thus avoiding unsightly caking or streaking. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings of Gans Russ, Sasada, and Tabakman are directed to lipstick compositions, Gans Russ discloses that silica compounds are suitable for inclusion in their compositions, and Zhao discloses that a mixture of silica silylate and silica dimethyl silylate is suitable for lipstick compositions.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 20, 22-28, 30-35, 38, 41, 43, 44, and 46-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; of record), Patel et al. (Patel) (US 2011/0085994 A1; of record), and Mohammadi et al. (Mohammadi) (US 2008/0206172 A1; of record).
Applicant’s claims are set forth above and incorporated herein.

Applicant claims a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component comprising polybutene, hydrogenated polydecene, and hydrogenated polyisobutene;
a non-volatile hydrocarbonated polar oil component comprising diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate;
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler.

Applicant claims a method of making up and/or caring for the lips, comprising applying to the lips a lipstick composition comprising:
a non-volatile hydrocarbonated apolar oil component comprising polybutene, hydrogenated polydecene, and hydrogenated polyisobutene;
a non-volatile hydrocarbonated polar oil component comprising diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate;
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone;
at least one wax; and
at least one filler.

Claim Interpretation: Claims 41 and 51 and the claims that depend from claim 41 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.


With regards to Claims 20, 44, 50, and 51, Gans Russ discloses cosmetic compositions, such as a lipstick (Gans Russ claims 1, 8, 10, 15; para.0255, 0260, 0263). Gans Russ exemplifies a lipstick comprising polybutene, ethylhexyl palmitate, microcrystalline wax, octyldodecyl neopentanoate, and mica (reading on filler) (para.0263). Typically, lipsticks contain from about 0.01-99% oil, 0.1-50% structuring agent, and from about 0.1-50% of particulates which may be pigments, powders, or mixtures thereof. The lipsticks may contain one or more of the ingredients mentioned in Section III (i.e. oils, surfactants, sunscreens, humectants, structuring agents, particulate materials, film forming polymers, and preservatives) (para.0260). 
	The composition may incorporate at least one non-volatile hydrocarbon oils into the composition, such as polybutene, hydrogenated polydecene, and hydrogenated polyisobutene (para.0061-0062, 0263; Gans Russ claims 29, 37).
	The composition may include diester oils such as diisostearyl malate (para.0056). Gans Russ exemplifies a lip product comprising diisostearyl malate (para.0263).
With regards to Claims 25-27, Gans Russ discloses that the composition may comprise diester oils such as dimer dilinoleate (para.0056). As discussed above, the oil component makes up about 0.01-99% of the cosmetic.
With regards to Claim 28, Gans Russ does not appear to require a non-volatile phenylated silicone oil having a dimethicone part (e.g., see Gans Russ’s lipstick example 1, which does not include a non-volatile phenylated silicone oil having a dimethicone part). Thus, absent evidence to the contrary, Gans Russ encompasses lipstick compositions that is free of non-volatile phenylated silicone oils having a dimethicone part.
With regards to Claim 30, Gans Russ discloses the compositions may comprise one or more structure agents, such as natural or synthetic waxes. Among the suitable waxes include polyethylene, microcrystalline wax, and ozokerite (all apolar waxes) (para.0150, 0160). Gans Russ exemplifies the use of microcrystalline wax in their example lipstick composition (para.0263). 
With regards to Claim 31, as evidenced by the instant Specification, mica is a filler suitable for the instant application’s lipstick composition (P.G. Pub., para.0437). Gans Russ exemplifies a lipstick composition comprising mica in an amount of 5 wt.% (para.0263).
With regards to Claim 32, Gans Russ discloses the composition may comprise one or more structuring agents. Among the suitable structuring agents include silicas and silicates, such as silica silylate (para.0150, 0156). 
With regards to Claims 34, 41, 46-49, 50, Gans Russ discloses that their compositions may be anhydrous (para.0255; Gans Russ claim 15). Gans Russ also exemplifies a lipstick composition that does not include water, thus reading on an anhydrous lipstick composition (para.0263). Further, as the composition is a lipstick, the composition is a solid at room temperature (around 20oC)
With regards to Claim 35, Gans Russ that the composition may comprise preservatives (para.0254). Gans Russ also exemplifies a lipstick composition comprising preservatives (e.g., methyl paraben and propyl paraben) and coloring agents (e.g., Red 6 Lake, Yellow 6 lake, iron oxides) (para.0263).
With regards to Claim 38, Gans Russ discloses a method for plumping lips by applying their composition to the lips (abstract; para.0014). 

Gans Russ does not appear to explicitly disclose the inclusion of diphenylsiloxy phenyl trimethicone. Patel and Mohammadi are relied upon for this disclosure. Their teachings are set forth herein below.
Patel discloses that human lips are prone to sun damage when exposed to UVA and/or UVB radiation. Efficacious protection from UVA and UVB radiation requires the use of significant amounts of sunscreen and often a mixture of organic sunscreens to achieve efficacious protection from both UVA and UVB radiation. UVB has been characterized traditionally as the sunburn radiation as it is the radiation that typically produces redness of the skin. Additionally, it can decrease enzymatic and non-enzymatic antioxidants in the skin and impair the natural protective mechanisms in the skin contributing to DNA damage and potential skin cancer. Chronic UVA radiation exposure can cause damage to the gene P53 DNA, possibly leading to cancer. Additionally, the longer UVA wavelengths allow for relatively deep penetration into the skin tissues causing damage to the elastic fibers and collagen which give skin its shape, thus causing wrinkling and eventually premature skin aging. Thus, protecting the skin including the skin of the lips from UVA and UVB is important to maintenance of skin health and appearance (para.0003).
Mohammadi discloses an alcohol-free transparent sunscreen composition containing at least one chemical ultraviolet (UV) light absorber, at least one solvent, and at least one diphenyl silicone elastomer gallant (abstract; para.0001, 0005).  Mohammadi discloses it has been surprisingly found that by combining a specific diphenyl silicone elastomer gallant and one or more specific non-alcohol solvent(s) with a chemical UV light absorber, a stable, alcohol-free and transparent cosmetic composition can be formed, which is particularly useful as an aesthetically appealing clear sunscreen gel (para.0011).
Mohammadi discloses that it is known that chemical UV light absorbers are mostly in powder form with low clarity. High amounts of ethyl alcohol have been used in conventional sunscreen compositions to enhance solubility of such chemical UV light absorbers. However, sunscreen compositions with high ethyl alcohol content usually causes irritation upon application of the compositions to the skin. It has been surprisingly discovered that a diphenyl silicone elastomer gallant, and more specifically, a diphenyl silicone elastomer gellant comprising diphenylsiloxy phenyl trimethicone, can be used to effectively enhance the solubility of the chemical UV light absorber, in the absence of ethyl alcohol. It is believed that the diphenyl group of the silicone elastomer gallant interacts with the diphenyl group of the UV absorber and thereby enhancing solubility of the UV absorber in the composition. The total amount of diphenylsiloxy phenyl trimethicone in the sunscreen composition may range from about 1% to about 50% by total weight of the composition (para.0014).

As discussed above, Gans Russ discloses that their lipsticks may contain additional ingredients such as sunscreens. In light of Patel’s disclosure of the importance of efficacious protection from UVA and UVB radiation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Gans Russ and Patel, and include sunscreens that achieve protection from both UVA and UVB radiation into Gans Russ’s lipstick. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of protecting and maintaining the health and appearance of the skin of the lips (e.g., reducing and/or preventing DNA damage that can potentially lead to skin cancer, wrinkling, and premature skin aging). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Gans Russ allows for the inclusion of sunscreens in their cosmetic compositions, and Patel discloses the importance of sunscreens to protect human lips from sun damage. 
Further, with regards to the non-volatile phenylated silicone oil component of Claims 20, 21, 24, 41, 43, and 51, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition (par.0042). Among the suitable oils include nonvolatile silicones, which preferably have a viscosity ranging from 20-100,000 centistokes (mm2/s) at 25oC. Such silicones have the following general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein R and R’ are each independently C1-30 alkyl, phenyl or aryl, trialkylsiloxy, and x and y are each independently 0-1,000,000; with the proviso that there is at least one of either x or y, and A is siloxy endcap unit (para.0070). In light of Mohammadi’s disclosure that diphenylsiloxy phenyl trimethicone can effectively enhance the solubility of chemical UV light absorbers in cosmetic, alcohol-free formulations, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ and Patel with the teachings of Mohammadi and further include diphenylsiloxy phenyl trimethicone in amounts disclosed by Mohammadi (about 1-50% by weight of the composition) into the lipstick of the combined teachings of Gans Russ and Patel discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of enhancing the solubility of the sunscreen agent(s) used in the lipstick of the combined teachings of the prior art references, thus providing benefits such as a more aesthetically pleasing product, better dispersal of the sunscreen agent(s) throughout the product, and reducing the need for ethanol in the formulation. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as diphenylsiloxy phenyl trimethicone is disclosed as an ingredient suitable for use in Gans Russ’s lipstick composition.
As disclosed in Mohammadi, diphenylsiloxy phenyl trimethicone appears to be the only non-volatile phenylated silicone oil required to enhance the solubility of the sunscreen agent(s). Thus, absent evidence to the contrary, the combined teachings of Gans Russ, Patel, and Mohammadi as discussed above encompasses lipstick compositions wherein the non-volatile phenylated silicone oil component consists of diphenylsiloxyphenyl trimethicone.
With regards to Claim 22, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition. Gans Russ discloses an embodiment wherein the composition comprises at least one polymeric alpha olefin selected from polybutene, polydecene, or hydrogenated derivatives thereof (Gans Russ claim 37), and exemplifies a lipstick comprising polybutene in an amount of 5 wt.%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to Claim 33, 43, and 50, in the case that the polymeric alpha olefin component of the composition of the combined teachings of Gans Russ, Patel, and Mohammadi is present in an amount of 5 wt.%, and diphenylsiloxy phenyl trimethicone is present in an amount of 50 wt.%, the weight ratio of the non-volatile hydrocarbonated apolar oil to the non-volatile phenylated silicone oil is 0.1:1.
With regards to Claim 23, Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition. Gans Russ discloses an example lipstick composition comprising octyldodecyl neopentanoate in an amount of 5 wt.% and ethylhexyl palmitate in an amount of 10 wt.%. Gans Russ also discloses that diisostearyl malate is a suitable oil for inclusion in their composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 36, 37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gans Russ et al. (Gans Russ) (US 2007/0092462 A1; of record), Patel et al. (Patel) (US 2011/0085994 A1; of record), and Mohammadi et al. (Mohammadi) (US 2008/0206172 A1; of record) as applied to claims 20, 22-28, 30-35, 38, 41, 43, 44, and 46-51 set forth above, further in view of Zhao (US 2009/0247648 A1; of record) and Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record).
Applicant claims a lipstick composition comprising:
polybutene, hydrogenated polydecene, hydrogenated polyisobutene, diisostearyl malate, octyldodecyl neopentanoate, ethylhexyl palmitate, ozocerite, polyethylene, bis-diglyceryl polyacyladipate-2, silica silylate, silica dimethyl silylate,
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone, and
at least one additional component chosen from coloring agents, preserving agents, fragrances, or combinations thereof.

Applicant claims a method of making up and/or caring for the lips, comprising applying to the lips a lipstick composition comprising:
polybutene, hydrogenated polydecene, hydrogenated polyisobutene, diisostearyl malate, octyldodecyl neopentanoate, ethylhexyl palmitate, ozocerite, polyethylene, bis-diglyceryl polyacyladipate-2, silica silylate, silica dimethyl silylate,
a non-volatile phenylated silicone oil component consisting of diphenylsiloxy phenyl trimethicone, and
at least one additional component chosen from coloring agents, preserving agents, fragrances, or combinations thereof,
wherein the lipstick composition is substantially anhydrous.

The teachings of Gans Russ, Patel, and Mohammadi, and the motivation for their combination as they apply to Claims 20, 22-28, 30-35, 38, 41, 43, 44, and 46-51 are set forth above and incorporated herein.

The combined teachings of Gans Russ, Patel, and Mohammadi do not appear to explicitly disclose the inclusion of bis-diglyceryl polyacyladipate-2 and silica dimethyl silylate as recited in the instant claims 36, 37, 39, and 40. Zhao and Tabakman are relied upon for these disclosures. Their teachings are set forth herein below.

Tabakman discloses a cosmetic composition suitable for forming stick-shaped cosmetic products, such as lipsticks (para.0001). The cosmetic composition may comprise one or more polymeric gels for providing cushioning and moisturizing effects and improving spreadability of the cosmetic composition. Among the suitable polymeric gels include bis-diglyceryl polyacyladipate-2. The total amount of polymeric gels is such compositions may range from about 2-40 wt.%, depending on the specific product requirements. In a preferred embodiment, the cosmetic composition contains from about 5-10 wt.% of bis-diglyceryl polyacyladipate-2 (para.0036).
Zhao discloses a composition that can provide sebum absorption from the skin while avoiding the unsightly caking or streaking that has been seen in previous sebum absorption compositions (para.0007). The composition includes sebum absorption ingredients having the capability of absorbing or removing sebum from the surface of the skin. Examples of such ingredients include silica containing compounds such as silica silylate and silica dimethyl silylate (para.0029-0031). 
The cosmetic compositions can be applied to preserve the integrity of the cosmetic compositions, increase the wearability of the cosmetic compositions, or to prevent sebum from coming into contact with the cosmetic compositions. Among the suitable cosmetic compositions include lipsticks (para.0040).

With regards to the inclusion of bis-diglyceryl polyacyladipate-2 (pasty fatty substance) as recited or encompassed by Claims 25, 27, 30, 36, 37, and 39, in light of Tabakman’s disclosure that the inclusion of bis-diglyceryl polyacyladipate-2 in an amount of 5-10 wt.% provides cushioning and moisturizing effects and improves spreadability of the composition, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ, Patel, and Mohammadi with the teachings of Tabakman and further incorporate bis-diglyceryl polyacyladipate-2 in an amount ranging from 5-10 wt.% of the lipstick composition of the combined teachings of Gans Russ, Patel, and Mohammadi discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a cushioning and moisturizing effect and improving spreadability of the lipstick composition of the combined teachings of cited prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings Gans Russ, Patel, and Mohammadi are directed to a lipstick composition, and Tabakman discloses that bis-diglyceryl polyacyladipate-2 is an ingredient known to be used in lipstick compositions.
Further, with regards to the inclusion of silica dimethyl silylate as recited or encompassed by Claims 32, 36, 37, 39, 42, and 45, as discussed above Gans Russ disclose that the composition may comprise silicas and silicates, such as silica silylate. In light of Zhao’s disclosure that a mixture of silica silylate and silica dimethyl silylate may be used as sebum absorption component in cosmetic composition such as lipsticks, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Gans Russ, Patel, Mohammadi, and Tabakman with the teachings of Zhao and include a combination of silica silylate and silica dimethyl silylate into the lipstick composition of the combined teachings of the cited prior art references. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preserving the integrity of the cosmetic composition, increasing the wearability of the cosmetic composition. and/or to prevent sebum from coming into contact with the composition, thus avoiding unsightly caking or streaking. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as the combined teachings of Gans Russ, Patel, Mohammadi, and Tabakman are directed to lipstick compositions, Gans Russ discloses that silica compounds are suitable for inclusion in their compositions, and Zhao discloses that a mixture of silica silylate and silica dimethyl silylate is suitable for lipstick compositions.
With regards to Claims 40, in the case that the polymeric alpha olefin component of the composition of the combined teachings of Gans Russ, Patel, and Mohammadi is present in an amount of 5 wt.%, and diphenylsiloxy phenyl trimethicone is present in an amount of 50 wt.%, the weight ratio of the non-volatile hydrocarbonated apolar oil to the non-volatile phenylated silicone oil is 0.1:1.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.



Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that Patel has prepared a lip composition comprising a sunscreen that does not require the presence of diphenylsiloxy phenyl trimethicone and therefore the motivation for including Mohammadi’s diphenylsiloxy phenyl trimethicone in Gans Russ’s lipstick compositions is not supported by the record evidence.
Applicant also argues that Patel explains that the taste of lip compositions that have organic sunscreens is sufficient unpleasant to discourage use and/or result in limited compliance, and thus a skilled artisan considering Gans Russ and Patel would not have been motivated to modify Gans Russ’ lipstick compositions by including a sunscreen. Applicant argues that because the sunscreen must be complexed with a spider ester in Patel to address the unpleasant taste, even if the sunscreen agents proposed were to be added to Gans Russ’s lipstick compositions, a skilled artisan would not have expected that any diphenyl group(s) of the sunscreen compound would be available to “interact” with the “diphenyl group of the silicone elastomer gellant” because the sunscreen would be complexed to the spider ester.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In the combined teachings of Gans Russ, Patel, and Mohammadi, Gans Russ’s disclosure encompasses the inclusion of additional ingredients such as sunscreens and non-volatile silicone oils, such as diphenylsiloxy phenyl trimethicone. Patel and Mohammadi were relied upon for the motivation to specifically select for inclusion of sunscreens and diphenylsiloxy phenyl trimethicone from Gans Russ’s broad disclosure. In particular, Patel was only relied upon for the disclosure that human lips are prone to sun damage when exposed to UVA and/or UVB radiation and thus the benefits and importance of providing sun protection to the lips (e.g., by including of sunscreen agents), thus providing motivation for selecting to include sunscreens from Gans Russ’s disclosure. 
Mohammadi was relied upon for the disclosure of the benefits of using diphenylsiloxy phenyl trimethicone in combination with sunscreen agents, thus providing the motivation for specifically selecting to include diphenylsiloxy phenyl trimethicone from Gans Russ’s disclosure.

(2) Applicant argues that with regards to the limitation of the weight ratio of the non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil component, there is no guidance in the cited references to select the asserted amounts. Applicant cites In re Antonie and MPEP 21144.05(III)(C) to note that a particular parameter must be recognized as a “result-effective variable” before determination of that parameter’s optimum or workable ranges can be characterized as routine experimentation. Applicant argues that there is nothing in the record to suggest that a weight ratio of non-volatile hydrocarbonated apolar oil to non-volatile phenylated silicone oil was recognized to be a result-effective variable, and therefore, a skilled artisan would not have been motivated to optimize this ratio.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. In In re Antonie, the prior art did not disclose the claimed ratio and was silent regarding one of the variables in the ratio. In the case of the above rejections, however, although the cited prior art references do not appear to explicitly disclose a ratio between the non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil component, the ratio was arrived at using the prior art disclosed amounts of both components. For example, in the rejections that incorporate the Sasada reference, Sasada, for example discloses that the non-volatile hydrocarbonated apolar oil component (Sasada’s component (a)) is present in an amount ranging from 10-30 mass% and the non-volatile phenylated silicone oil component (Sasada’s component (b)) is present in an amount ranging from 30-70 mass %, which would result in ratios of non-volatile hydrocarbonated apolar oil component to non-volatile phenylated silicone oil component that overlap in range with the instantly claimed range.
In the case of the rejections above citing the combination of Gans Russ and Mohammadi, Gans Russ discloses that the oil component may be present in the composition in an amount ranging from 0.1-90% by weight, and exemplifies a lipstick composition comprising 5% of a non-volatile hydrocarbonated apolar oil, and Mohammadi discloses that the total amount of diphenylsiloxy phenyl trimethicone (non-volatile phenylated silicone oil component) may be present in an amount ranging from about 1-50% by weight. Using Gans Russ’s exemplified amount of non-volatile hydrocarbonated apolar oil and Mohammadi’s disclosed range of diphenylsiloxy phenyl trimethicone results in ratios of non-volatile hydrocarbonated apolar oil component to non-volatile phenylated silicone oil component that overlaps in range with the instantly claimed range.
Thus, the ultimate arrival at the ratio between non-volatile hydrocarbonated apolar oil component to the non-volatile phenylated silicone oil component was not merely on “routine optimization,” but rather, arrived at by using prior art disclosed ranges for the two variables, using which resulted in ratios that overlapped in range with the instantly claimed ratios. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 22-28 and 30-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,389,381 B2 (USPN 381) further in view of Russ et al. (Gans Russ) (US 2007/0092462 A1; of record), Zhao (US 2009/0247648 A1; of record) and Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping lipstick compositions and methods for making up and/or caring for the lips by applying to the lips the aforementioned lipstick compositions.
The primary differences between the claims of the instant application and the claims of USPN 381 are: (i) USPN 381 does not claim the inclusion of the specific non-volatile hydrocarbonated polar oils (diisostearyl malate, octyldodecyl neopentanoate, and ethylhexyl palmitate); and (ii) the inclusion of bis-diglyceryl polyacyladipate-2, silica silylate, and silica dimethyl silylate. However, these differences are prima facie obvious modifications in view of Gans Russ, Zhao, and Tabakman. The teachings of Gans Russ, Zhao, and Tabakman are set forth above and incorporated herein.
With regards to difference (i), USPN 381’s claim 14, for example, claims the further inclusion of hydrocarbonated polar oils. Gans Russ discloses that diisostearyl malate, ethylhexyl palmitate, and octyldodecyl neopentanoate are oils suitable for inclusion in lip compositions. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated at the time the instant invention was made to combine the claims of USPN 381 and the teachings of Gans Russ and try the inclusion of diisostearyl malate, ethylhexyl palmitate, and octyldodecyl neopentanoate as such oils are exemplified in Gans Russ’s lip compositions. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as USPN 381 claims the inclusion of hydrocarbonated polar oils, and Gans Russ discloses diisostearyl malate, ethylhexyl palmitate, and octyldodecyl neopentanoate (hydrocarbonated polar oils) are suitable for inclusion in lip cosmetic compositions. With regards to the amount of the hydrocarbonated polar oils, USPN 381’s claim 1 recites the cosmetic composition comprising about 5-30% by weight of non-volatile hydrocarbonated apolar oils and 43-90% by weight of non-volatile phenylated silicone oil. Gans Russ discloses that oils may be present in the composition in an amount ranging from 0.1-90% by weight of the total composition. One of ordinary skill in the art would found have found it prima facie obvious and would have been motivated to include amounts of the aforementioned hydrocarbonated polar oils in amounts so that the total oil component of the composition of the combined USPN 381 and Gans Russ does not exceed 90 wt.%, as Gans Russ discloses that lipstick compositions are known in the art to include oils in an amount ranging from 0.1-90 wt.%. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Gans Russ discloses that lipstick compositions are known in the art to include oils in an amount ranging from 0.1-90 wt.%.
With regards to the inclusion of bis-diglyceryl polyacyladipate-2, in light of Tabakman’s teachings, one of ordinary skill in the art would have found it prima facie obvious to further combine the claims of USPN 381 and the teachings of Gans Russ with the teachings of Tabakman and further include 5-10 wt.% of bis-diglyceryl polyacyladipate-2 into the lipstick composition of the combined USPN 381 and Gans Russ. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a cushioning and moisturizing effect and improving spreadability of the lipstick composition of the combined teachings of cited prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Tabakman discloses that bis-diglyceryl polyacyladipate-2 is an ingredient known to be used in lipstick compositions.
Further, with regards to the inclusion of silica dimethyl silylate and silica silylate, in light of the teachings of Zhao, one of ordinary skill in the art would have found it prima facie obvious to further combine the claims of USPN 381 and the teachings of Gans Russ and Tabakman with the teachings of Zhao, and further include a combination of silica silylate and silica dimethyl silylate into the lipstick composition of the combined USPN 381, Gans Russ, and Tabakman. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of preserving the integrity of the cosmetic composition, increasing the wearability of the cosmetic composition, and/or to prevent sebum from coming into contact with the composition, thus avoiding unsightly caking or streaking. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zhao discloses that a mixture of silica silylate and silica dimethyl silylate is suitable for lipstick compositions.




Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered. Applicant requests that the above double patenting rejection be held in abeyance until allowable subject matter is indicated. Thus, the double patenting rejection set forth above is maintained at this time.

Conclusion
Claims 20, 22-28 and 30-51 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616